DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022 and 10/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification / Abstract
The disclosure is objected to because of the following informalities:
In ¶0067, "completion of a wavefo" should instead read "completion of a waveform."
Additionally, Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Therefore, the phrase “Embodiments of the present invention allow” should be removed.
Appropriate correction is required.
Claim Objections
Claims 5, 6, 10, 19, and 20 are objected to because of the following informalities:
In Claims 5 and 6, Claim 5 should read "a company database" or alternatively Claim 6 should read "the database" for consistency.
In Claims 10 and 20, “a distal end of the second arm includes a magnet and an electrical connector” should instead read “a distal end of the second arm includes a second magnet and a second electrical connector”
In Claim 10, “coupled magnetically with the second arm via respective magnets” should instead read “coupled magnetically with the second arm via second respective magnets”
In Claims 19 and 20, "cause the system to" should instead read "cause the processor to"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 18, the limitation of the one or more vibratory nodes “configured to indicate, one at a time, the plurality of turn by turn commands to the user” renders the claims indefinite. It is not clear whether the phrase “one at a time” is referring to the nodes (i.e. the nodes performing the indication in a fashion that is one at a time rather than simultaneous), or alternatively if the phrase “one at a time” is referring to the turn by turn commands (such that the commands are indicated one at a time). The scope of the limitation and claims is therefore indefinite.  For the purposes of examination, the phrase “one at a time” is interpreted as referring to the turn by turn commands.
Claims 2-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-17) or Claim 18 (for Claims 19-20) and for failing to cure the deficiencies listed above.
Regarding Claim 5, the claim recites a “wherein” clause detailing a selecting. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, in Claim 5 it is not clear whether the clause is intended to provide further meaning and detail to the “obtaining” step from Claim 1, or alternatively if the claim is intended to recite a new step of selecting, or is merely some intended use, which receives little patentable weight. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as further detailing the obtaining step in Claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 5 and for failing to cure the deficiencies listed above.
Regarding Claims 10 and 20, the term “respective magnets” renders the claim indefinite. It is not clear what is meant by “respective magnets” and whether the term merely refers to each respective node having its own magnets, or alternatively if the phrase means that both the node and the arm have cooperating magnets. The scope of the claims is therefore indefinite. For the purposes of examination, the term is interpreted as referring to magnets which were previously recited as part of each node.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 10 and for failing to cure the deficiencies listed above.
Regarding Claim 11, the phrase “configurable to enable positioning of the first and second vibratory nodes in contact with skin of the neck area above the user's clavicle” renders the claim indefinite. It is unclear if this phrase is reciting intended use, such that the housing must merely be capable of the recited positioning, or alternatively, if the phrase is reciting some feature of the housing that allows multiple configurations. It is also unclear if the meaning of “above” is relative to the direction of gravity (which depends on the user’s orientation) or the outward direction from the clavicle bone to the skin. Furthermore, the positioning of the nodes in contact with a certain portion of a user’s skin is dependent on the size and shape of a particular user, and the description of the housing is therefore relative, rendering the metes and bounds of the claim indefinite. For the purposes of examination, the claim is interpreted as any neck-worn housing.
Regarding Claim 13, the phrase “a unique combination of pulse amplitude, pulse width, duty cycle, and total run time” renders the claim indefinite. It is unclear if the unique combination is some selection of pulse amplitude, pulse width, duty cycle, and total run time (for example the combination of pulse amplitude and pulse width is a unique combination compared to the combination of pulse amplitude and duty cycle), or alternatively, if the phrase means that each haptic signature is unique, because it has four characteristics (pulse amplitude, pulse width, duty cycle, and total run time), and the set of values of the characteristics are unique among different haptic signatures. For the purposes of examination, the claim is interpreted such that each haptic signature is characterized by all four characteristics, so that unique directional commands may be given.
Regarding Claim 15, the limitation “enabling the user to create the tour” renders the claim indefinite.  The method is recited as computer based however it is unclear what computer process or function pertains to a step which enables a user. In other words, it is not clear whether the limitation is reciting the mere receiving of destinations in the tour, or if the enabling entails some additional step such as displaying a user interface allowing for user input, or some other function or combination of functions. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as receiving inputs of plural destinations.
Regarding Claim 20, the limitation “a second one of the vibratory nodes is detachably coupled magnetically with the second arm via the respective magnets” renders the claim indefinite. The term “the respective magnets” draws antecedent basis from a previous limitation, where a first one of the vibratory nodes is detachably coupled magnetically with the first arm via respective magnets. In light of the description of the device in the claims as well as the specification, it is unclear how the second vibratory node could be coupled to the second arm via the same respective magnets, since the respective magnets are recited as being on the first arm and vibratory node, on an opposite end of the back component. The claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as reciting a second one of the vibratory nodes is detachably coupled magnetically with the second arm via second respective magnets.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-7, 9, 11, 12, 14, 16, and 17 of U.S. Patent No. U.S. 11,408,749 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Particularly, the corresponding claims of U.S. Patent No. U.S. 11,408,749 B2 recite at least all limitations in the corresponding present claims. The following table shows the rejected claims of the instant application and the corresponding claims in U.S. Patent No. U.S. 11,408,749 B2:
17/659954(Instant Application)Claims: 4/20/2022
US 11,408,749 B2 Published (8/9/2022)
1-3, 8, 10, 11
1
4
3
5
4
6
5
7
6
9
7
13
9
14, 15
11
16
12
17
14
18,20
16
19
17












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2015/0196101A1 (Dayal et al.).
Regarding Claim 1, Gabbay discloses a computer-based method of providing navigation commands to a user (see [0019, 0140] a computerized mobile device performing the method of Figure 11A-11B for navigation), the method comprising:
obtaining a destination and a starting point from a user (see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determining a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
converting each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device, the invention using [0096] at least one device); and
forwarding each respective haptic signature to one or more vibratory nodes proximal to the user (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device), the one or more vibratory nodes configured to indicate, one at a time, the plurality of turn by turn commands to the user by performing each respective haptic signature (see Figure 4A, [0113-0120, 0159] the vibratory nodes are proximal to a user’s forearm and indicate various possible turn commands, provided one at a time when each waypoint is reached in step 1150), each vibratory node including: (i) a motor (see [0103, 0129] a micro-vibrator), (ii) a microcontroller, (iii) a communication module (see Figure 8, [0129], a Bluetooth component, and see supporting NPL Reference “Bluetooth – Wikipedia” p. 4, Bluetooth technology using transceiver microchips, i.e. the Bluetooth component being both a microcontroller and communication module),
the obtaining, determining, converting and forwarding being performed by a digital processor (see [0019, 0140] a computerized mobile device performing the method of Figure 11A-11B for navigation), the digital processor communicatively coupled to each vibratory node via respective communication modules (see [0019, 0096, 0265] the mobile device app being connected to the device by Bluetooth).


Gabbay does not explicitly recite each vibratory node including:
(iv) a magnet, and (v) an electrical connector; and

However, Dayal et al. teaches a device with one or more vibratory nodes (see Figure 2, right portion 208 and left portion 209 both including a vibration unit (233A or 233B)) that can be used for navigation (see [0040]), each vibratory node including:
 (iv) a magnet, and (v) an electrical connector (see Figure 3, [0100, 0104, 0106] a magnetic connector for connection to another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Gabbay to use vibratory nodes including magnets and connectors, as taught by Dayal et al., with the motivation of increasing the robustness and flexibility of the nodes to perform additional function such as connection to other devices, for example for charging (see Dayal et al., [0127-0129]).

Regarding Claim 2, Gabbay discloses the method of Claim 1, further comprising:
determining timing for forwarding each respective haptic signature (see Figure 11B, [0160], in steps 1156, 1158, 1160, the advance distance (i.e. the appropriate moment/timing before reaching a waypoint) to deliver the attention alert (the first portion of the turn-by-turn command) is determined based on the present speed.), the timing determined causing a given respective haptic signature to be forwarded to the one or more vibratory nodes when appropriate for the user to perform a corresponding turn by turn command (see Figure 11B, [0160] the overall determining of timing causing the alerts to be provided (the forwarding) at the appropriate moment).

Regarding Claim 3, Gabbay discloses the method of Claim 2, wherein the timing is determined based upon at least one of:
execution time of performing a haptic signature to be forwarded, distance to upcoming turn, and a speed at which the user is traveling (see Figure 11B, [0160], the speed is used to determine the distance before the next turn, at which to forward the attention alert portion of the turn-by-turn command).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 5, Gabbay discloses the method of Claim 1, wherein the destination is selected by the user from a database of locations (see [0146-0148], in step 1106 the user may choose a trek (including a final waypoint, or destination) from saved treks, which may be on external resources such as an SD card or from a trek created on a Google map (i.e. from a database of treks including destinations)).

Regarding Claim 7, Gabbay discloses the method of Claim 1, wherein the user is a first user (see Figure 12A, [0163] the team leader), the method further comprising:
receiving a request by a second user to follow the first user (see Figure 12A, [0165-0166] in step 1204 and 1206 other members of the group switch on their wearable device and the devices appear on the application’s pairing page (i.e. a request to be paired for [0173] navigation together, following the leader));
upon approval by the first user (see [0168] the user can select (approve) the other devices to pair):
determining a plurality of following commands to facilitate the second user following the first user (see [0173] if all devices are set to receive directional alerts, then the group members navigate together (second user(s) following along with the leader) via the directional commands);
converting each of the plurality of following commands into a respective haptic signature (see [0103, 0165, 0173] the commands are to a wearable (haptic device)); and
forwarding each respective haptic signature to one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user (see [0103, 0165, 0173] the commands are to a wearable (haptic device) with a plurality of micro-vibrators to indicate [0122] directional commands when traveling with the leader).

Regarding Claim 14, Gabbay discloses the method of Claim 1, wherein the destination is a tour comprising a plurality of destinations (see [0144, 0145] plural “waypoints” may make up a trek, i.e. a tour of a plurality of intermediate destinations before the final destination waypoint).

Regarding Claim 15, Gabbay discloses the method of Claim 14, further comprising:
enabling the user to create the tour by indicating two or more destinations (see [0144, 0145] the user may draw a trek by setting plural waypoints).

Regarding Claim 16, Gabbay discloses the method of Claim 1, wherein the destination comprises at least one of: a latitude coordinate, a longitude coordinate, a title (see [0142] a trek can be named), a type, and a unique identifier.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 18, Gabbay discloses a system for providing navigation commands to a user (see [0019, 0140] a computerized mobile device performing the method of Figure 11A-11B for navigation), the system comprising:
one or more vibratory nodes (see Figure 3B, [0103-0105], a device comprises multi-vibrators), each vibratory node including: (i) a motor (see [0103, 0129] a micro-vibrator), (ii) a microcontroller, (iii) a communication module (see Figure 8, [0129], a Bluetooth component, and see supporting NPL Reference “Bluetooth – Wikipedia” p. 4, Bluetooth technology using transceiver microchips, i.e. the Bluetooth component being both a microcontroller and communication module),
a processor and a memory with computer code instructions stored thereon (see [0140] an application running on a user smartphone) and communicatively coupled to the one or more vibratory nodes via respective communication modules(see [0019, 0096, 0265] the mobile device app being connected to the device by Bluetooth), the processor and the memory, with the computer code instructions configured to cause the system to):
obtain a destination and a starting point from a user (see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determine a plurality of turn by turn commands for navigating from the starting point to the destination(see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
convert each of the plurality of turn by turn commands into a respective haptic signature(see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device); and
forward each respective haptic signature to the one or more vibratory nodes (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device), the one or more vibratory nodes proximal to the user and configured to indicate, one at a time, the plurality of turn by turn commands to the user by performing each respective haptic signature (see Figure 4A, [0113-0120, 0159] the vibratory nodes are proximal to a user’s forearm and indicate various possible turn commands, provided one at a time when each waypoint is reached in step 1150).

Gabbay does not explicitly recite each vibratory node including:
(iv) a magnet, and (v) an electrical connector.

However, Dayal et al. teaches a device with one or more vibratory nodes (see Figure 2, right portion 208 and left portion 209 both including a vibration unit (233A or 233B)) that can be used for navigation (see [0040]), each vibratory node including:
 (iv) a magnet, and (v) an electrical connector (see Figure 3, [0100, 0104, 0106] a magnetic connector for connection to another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gabbay to use vibratory nodes including magnets and connectors, as taught by Dayal et al., with the motivation of increasing the robustness and flexibility of the nodes to perform additional function such as connection to other devices, for example for charging (see Dayal et al., [0127-0129]).

Regarding Claim 19, Gabbay discloses the system of Claim 18, wherein the user is a first user (see Figure 12A, [0163] the team leader) and where the processor and the memory, with the computer code instructions, are further configured to cause the system to:
receive a request by a second user to follow the first user(see Figure 12A, [0165-0166] in step 1204 and 1206 other members of the group switch on their wearable device and the devices appear on the application’s pairing page (i.e. a request to be paired for [0173] navigation together, following the leader));
upon approval by the first user (see [0168] the user can select (approve) the other devices to pair):
determine a plurality of following commands to facilitate the second user following the first user(see [0173] if all devices are set to receive directional alerts, then the group members navigate together (second user(s) following along with the leader) via the directional commands);
convert each of the plurality of following commands into a respective haptic signature(see [0103, 0165, 0173] the commands are to a wearable (haptic device)); and
forward each respective haptic signature to one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user (see [0103, 0165, 0173] the commands are to a wearable (haptic device) with a plurality of micro-vibrators to indicate [0122] directional commands when traveling with the leader).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2015/0196101A1 (Dayal et al.), further in view of Publication US2008/0051991A1 (Lee et al.).
Regarding Claim 4, Gabbay further discloses the destination may be obtained using a smartphone (see [0146]).

Gabbay does not explicitly recite the method of Claim 1, wherein at least one of the destination and starting point are obtained in response to the user scanning a quick response (QR) code.

Lee et al. teaches a technique for obtaining navigation data in a mobile device (see [0031]),
wherein at least one of the destination and starting point are obtained in response to the user scanning a quick response (QR) code. (see [0039, 0040] and Figure 5B, image capture device or [0051] bar code scanner can obtain current coordinates (a starting location) and destination coordinates from a QR code).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of creating a route in Gabbay to further include the method of scanning a QR code, as taught in Lee et al., with the motivation of providing an easier user experience by allowing convenient input of address information (see Lee et al.  [0053]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2015/0196101A1 (Dayal et al.), further in view of Published Application US2018/0283889A1 (Koo et al.).
Regarding Claim 6, Gabbay further discloses the capability to retrieve destinations from external sources including the internet (see [0144-0146]) ,
and discloses that navigation routes can be shared with social networks (see [0258, 0263]).

Gabbay does not explicitly recite the method of Claim 5, wherein one or more locations stored in the company database are added by users of a social network.
In other words, Gabbay does not explicitly recite selecting the destination from a database, which has been added by user of a social network.

Koo et al. teaches a navigation method, for selecting a destination from a database (see Figure 1 and [0050], block 106 comprises searching cloud-based storage for locations, [0051], the locations from the results is added as a destination, see Claim 1, via a selection) 
wherein one or more locations stored in the company database are added by users of a social network (see [0050], the searched information in block 106 may be geo-tagged check in data added by friends or family, from social network data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the journey creation method of Gabbay with the steps for searching and retrieving locations added by social media users, as taught by Koo et al., with the motivation of increasing user satisfaction by creating optimal routes and considering user constraints (see Koo et al. [0023, 0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2015/0196101A1 (Dayal et al.), further in view of Publication US2016/0273930A1 (Wada et al.).
Regarding Claim 8, Gabbay discloses performing determining a plurality of turn by turn commands, converting, and determining timing to reach a destination (see the Rejection of Claim 1 above) and discloses that the device may be used for driving (see [0160]).
Gabbay does not explicitly recite the method of Claim 1, wherein the user is a first user and the destination is dynamically changing based upon a location of a second user, the method further comprising:
repeating the determining and converting as the destination changes.

However, Wada et al. teaches a method for navigation,
wherein the user is a first user and the destination is dynamically changing based upon a location of a second user (see [0066], a leader vehicle is designated, and the terminal T1 outputs a constantly changing current position, and see [0062] the terminal is associated with a driver, a second user), the method further comprising:
repeating determining navigation commands as the destination changes (see [0066], the follower terminal T2 (the device of the first user) outputs navigation by searching a route using the constantly changing current position of the leader vehicle “C” as a moving destination (steps S7 and S8 in Figure 2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determining of navigation commands of Gabbay (including determining and converting) with the feature for a dynamic destination as taught by Wada et al., with the motivation of increasing user satisfaction and safety by allowing the user to follow another while focusing on travelling or driving (see Wada et al. [0062]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2015/0196101A1 (Dayal et al.), further in view of Publication US2016/0258758A1 (Houston et al.).
Regarding Claim 9, Gabbay further discloses multiple haptic devices with different number of vibratory nodes (see Figure 3A, 4A, [0122]). 

Gabbay does not explicitly recite the method of Claim 1, further comprising:
obtaining data regarding a number of vibratory nodes associated with the user;
and wherein converting each of the plurality of turn by turn commands into a respective haptic signature considers if the number of vibratory nodes associated with the user is odd or even.

However, Houston et al. teaches a method of providing haptic feedback (see [0399], generating directional haptic cues), comprising:
obtaining data regarding a number of vibratory nodes associated with the user; (see [0399, 0412] and Table 1, the number of actuators (NACT) is an input variable of the system); 
and wherein converting each of the plurality of turn by turn commands into a respective haptic signature considers if the number of vibratory nodes associated with the user is odd or even (see [0399, 0412] and Table 1, the conversion to an output is dependent on the number of actuators, e.g. 2, 3, or 4. In other words, the conversion depends on whether the number of nodes is an odd or even number).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reception of input parameters and output of a haptic signature of Gabbay by using the number of actuators as the input and using this to convert a direction command, as is taught by Houston et al., with the motivation of enhancing the flexibility of the system by allowing the use of haptic devices with fewer numbers of vibratory nodes by using asymmetric vibration techniques (see Houston et al. [0399]).

Regarding Claim 13, Gabbay further discloses wherein each respective haptic signature comprises one or more pulses (see [0156, 0159] a plurality of bursts) characterized by a set of parameters including total run time (see [0156, 0159] the bursts may be short or long).
Gabbay does not explicitly recite the method of Claim 1, wherein each respective haptic signature comprises one or more pulses with a unique combination of pulse amplitude, pulse width, duty cycle, and total run time.

However, Houston et al. teaches the method of providing haptic feedback as above,
wherein each respective haptic signature comprises one or more pulses with a unique combination of pulse amplitude, pulse width, duty cycle, and total run time (see [0970], a vector-type haptic signal using a plurality of vibration devices will rely on a unique signature characterized by the amplitude, as well as the duration of bursts (run time), and see [0361], the vibration controller can use a pulse width modulation (PWM) signal, where the duty cycle is proportional to amplitude. In other words, the pulse width and duty cycle change with amplitude to create each unique direction signal in [0970]).
The motivation to combine Gabbay and Houston et al. was provided in the rejection of Claim 9.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2015/0196101A1 (Dayal et al.), further in view of Publication EP2717114A1 (Pegg et al.).
Regarding Claim 12, Gabbay does not explicitly recite the method of Claim 1, wherein the nodes are magnetically contained in a housing.

However, Pegg et al. teaches a technique in electronic devices,
wherein the components are magnetically contained in a housing (see Figure 4, [0023], and Claim 1, an electronic device housing with a magnetic latch system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gabbay with the magnetic latch housing as taught by Pegg et al., with the motivation of enhancing the aesthetic appearance of the device (see [0018]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2015/0196101A1 (Dayal et al.), further in view of Publication US2011/0126033A1 (Springfield et al.).
Regarding Claim 17, Gabbay further discloses the vibratory node device running on batteries (see [0023]).

Gabbay does not explicitly recite the method of Claim 1, further comprising:
receiving battery level information from the one or more vibratory nodes, and
ceasing the forwarding when the battery level information is below a threshold.

However, Springfield et al. teaches a method in wireless devices (see Figure 2, 0024 adaptive polling method) comprising:
receiving battery level information from a linked device (see [0025], a first device (laptop) may ascertain the current battery state of a mobile phone (linked device)), and
ceasing the communication when the battery level information is below a threshold (see [0025], when the battery information of the linked mobile phone is below a certain threshold, the laptop PC will use an adaptive polling technique [0024] which reduces polling (i.e. ceasing communications at certain times)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the smartphone and device of Gabbay to use the techniques for handling battery information as taught by Springfield et al., with the motivation of extending battery life in connected devices (see Springfield et al. [0021]).

Claims 1, 10, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0038792A1 (Moore et al.) in view of Published Application US2018/0268670A1 (Gabbay et al.).
In the alternative, regarding Claim 1, Moore et al. discloses a computer-based method (see [0091] the method for controlling the device using a mobile processor 106) of providing navigation commands to a user (see [0037, 0096], providing navigation commands in a smart necklace device), the method comprising:
obtaining a destination and a starting point (see [0095] the processor requires location data for navigation, navigation necessarily including some starting point and destination),
converting navigation commands into a respective haptic signature (see [0074, 0097] outputting navigation instructions from the processor as a high-level haptic command);
forwarding each respective haptic signature to one or more vibratory nodes proximal to the user, (see [0074] the high-level signature forwarded from processor to vibration unit 112 (node worn on user)); each vibratory node including: (i) a motor (see Figure 3B, [0029] vibration motor), (ii) a microcontroller (see Figure 3B, [0070] processor 281
the obtaining, determining, converting and forwarding being performed by a digital processor (see [0091] the method for controlling the device using a mobile processor 106). 


Moore et al. further discloses an alternative connection between pods including:
(iv) a magnet, and (v) an electrical connector (see Figure 4D, [0089-0090] a connection from a pod using a magnet on each side of the interface with electrical receptacles).

Moore et al. does not explicitly recite the vibration pods including: (iv) a magnet, and (v) an electrical connector.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the snap connection recited with regards to the vibration pods of Moore et al. could be modified to instead use a magnetic retention device, as is embodied in Moore et al. (Figure 4D, [0089-0090]) with regard to the camera pod, since each individual attachment mechanism and its function are shown in the prior art, albeit in separate pods, and the simple substitution of one known element for another would produce the predictable result of providing releasable attachment, with the motivation of further enhancing the modularity of the system by providing a common attachment system between all interfaces.


Additionally, Moore et al. further discloses features for connections to remote devices and use of Bluetooth (see [0039, 0063]) and as above, discloses the method of using the pod comprising causing at least one node to indicate navigation instructions by performing each respective haptic signature (see [0074, 0096-0097], using output pods for navigation instructions, including the commanding of the processor to cause a haptic signature).

Moore et al. does not explicitly recite:
obtaining a destination and a starting point from a user,
determining a plurality of turn by turn commands for navigating from the starting point to the destination;
converting each of the plurality of turn by turn commands into a respective haptic signature; 
the one or more vibratory nodes configured to indicate, one at a time, the plurality of turn by turn commands to the user by performing each respective haptic signature, and 
each vibratory node including: (iii) a communication module,
the determining being performed by a digital processor, the digital processor communicatively coupled to each vibratory node via respective communication modules.

However, Gabbay teaches a method of providing navigation commands to a user (see e.g. Figures 11A-11B, [0019, 0140]), performed by vibratory nodes including:
obtaining a destination and a starting point from a user (see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determining a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
converting each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device); 
the one or more vibratory nodes configured to indicate, one at a time, the plurality of turn by turn commands to the user by performing each respective haptic signature (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device, i.e. the signature is forwarded to [0113-0120] one or more vibratory nodes when appropriate for the alert and turn), and 
each vibratory node including: (iii) a communication module (see Figure 8, [0129], a tactile instructions device including a Bluetooth component),
the determining being performed by a digital processor, the digital processor communicatively coupled to each vibratory node via respective communication modules (see [0019, 0096, 0265] the mobile device app being connected to the device by Bluetooth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of output of Moore et al. to include the determination of navigation commands via determination of turn by turn commands by a separate mobile device, as taught by Gabbay, with the motivation of improving the user experience by providing integration with a smartphone interface and providing clear, understandable, and distinguished directional instructions (see Gabbay [0012, 0022, 0026]).

Regarding Claim 10, Moore et al. discloses the method of Claim 1 wherein the vibratory nodes are contained in a neck-worn housing, the neck-worn housing (see [0020]) including: (i) a back component (see Figures 1, 2, [0022] the “main unit” 102 or 302), (ii) a first arm, wherein a proximal end of the first arm is connected to one end of the back component (see Figure 3A, [0066] a receptacle portion of the first connector 200), and a distal end of the first arm includes an electrical connector (see Figure 3A, [0066] pins of the connector), and (iii) a second arm, wherein a proximal end of the second arm is connected to an end opposite to the one end of the back component (see Figure 3A, [0064] connector 202), and a distal end of the second arm includes an electrical connector (see Figure 3A, 3B, [0064, 0070] second connector with pins), wherein:
a first one of the vibratory nodes is detachably coupled with the first arm, and coupled electrically with the first arm via respective electrical connectors when detachably coupled to the first arm (see Figure 3A, [0069] a snap fit removable connection between main unit and vibration pod), and
a second one of the vibratory nodes is detachably coupled with the second arm, and coupled electrically with the second arm via respective electrical connectors when detachably coupled to the second arm (see [0097] there may be plural “output pods” and see Figures 1, 2, 3A, [0069], the vibration pods configured with the snap fit removable connector which are the arms of the main unit).


Moore et al. further discloses an alternative connection between pods including:
a magnet, the first and second pod detachably coupled magnetically via the magnets (see Figure 4D, [0089-0090] a connection from a pod using a magnet on each side of the interface), and coupling electrically when detachably coupled magnetically (see Figure 4D, [0089-0090]).

Moore et al. does not explicitly recite
a distal end of the first arm includes a magnet,
a distal end of the second arm includes a magnet,
a first one of the vibratory nodes is detachably coupled magnetically with the first arm via respective magnets, and coupled electrically… when detachably coupled magnetically,
a second one of the vibratory nodes is detachably coupled magnetically with the second arm via respective magnets, and coupled electrically… when detachably coupled magnetically.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the snap connection recited with regards to the vibration pods of Moore et al. could be modified to instead use a magnetic retention device, as is embodied in Moore et al. (Figure 4D, [0089-0090]) with regard to the camera pod, since each individual attachment mechanism and its function are shown in the prior art, albeit in separate pods, and the simple substitution of one known element for another would produce the predictable result of providing releasable attachment, with the motivation of further enhancing the modularity of the system by providing a common attachment system between all interfaces.

Regarding Claim 11, Moore et al. discloses the method of Claim 10, wherein the neck-worn housing is configurable to enable positioning of the first and second vibratory nodes in contact with skin of the neck area above the user's clavicle (see [0028] The pods directly connected to the main unit 102 may pivot or rotate as they extend across the user's shoulders and additional pods may continue to pivot or rotate and follow the contours of the user's shoulders and chest).

In the alternative, regarding Claim 18, Moore et al. discloses a system for providing navigation commands to a user (see [0037, 0096], providing navigation commands in a smart necklace device), the system comprising:
one or more vibratory nodes (see Figure 1, [0069] vibration pod 110 and [0102] a vibration pod is a type of output pod, and [0097] the system can have plural “output pods”), each vibratory node including: (i) a motor (see [0029]), (ii) a microcontroller (see Figure 3B, [0070] processor 281), 
a processor and a memory with computer code instructions stored thereon (see [0091] the method for controlling the device using a mobile processor 106) the processor and the memory, with the computer code instructions configured to cause the system to:
obtain a destination and a starting point (see [0095] the processor requires location data for navigation, navigation necessarily including some starting point and destination),
convert navigation commands into a respective haptic signature (see [0074, 0097] outputting navigation instructions from the processor as a high-level haptic command); and
forward each respective haptic signature to the one or more vibratory nodes, the one or more vibratory nodes proximal to the user (see [0074] the high-level signature forwarded from processor to vibration unit 112 (node worn on user)).


Moore et al. further discloses an alternative connection between pods including:
(iv) a magnet, and (v) an electrical connector (see Figure 4D, [0089-0090] a connection from a pod using a magnet on each side of the interface with electrical receptacles).

Moore et al. does not explicitly recite the vibration pods including:
(iv) a magnet, and (v) an electrical connector.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the snap connection recited with regards to the vibration pods of Moore et al. could be modified to instead use a magnetic retention device, as is embodied in Moore et al. (Figure 4D, [0089-0090]) with regard to the camera pod, since each individual attachment mechanism and its function are shown in the prior art, albeit in separate pods, and the simple substitution of one known element for another would produce the predictable result of providing releasable attachment, with the motivation of further enhancing the modularity of the system by providing a common attachment system between all interfaces.


Additionally, Moore et al. further discloses features for connections to remote devices and use of Bluetooth (see [0039, 0063]) and as above, discloses the method of using the pod comprising causing at least one node to indicate navigation instructions by performing each respective haptic signature (see [0074, 0096-0097], using output pods for navigation instructions, including the commanding of the processor to cause a haptic signature).

Moore et al. does not explicitly recite:
each vibration node comprising: (iii) a communication module,
the processor communicatively coupled to the one or more vibratory nodes via respective communication modules, and 
the processor to: 
obtain a destination and a starting point from a user
determine a plurality of turn by turn commands for navigating from the starting point to the destination;
convert each of the plurality of turn by turn commands into a respective haptic signature; and
the nodes configured to indicate, one at a time, the plurality of turn by turn commands to the user by performing each respective haptic signature.

However, Gabbay teaches a method of providing navigation commands to a user (see e.g. Figures 11A-11B, [0019, 0140]), performed by vibratory nodes,
each vibration node comprising: (iii) a communication module (see Figure 8, [0129], a tactile instructions device including a Bluetooth component),
the processor communicatively coupled to the one or more vibratory nodes via respective communication modules (see [0019, 0096, 0265] the mobile device app being connected to the device by Bluetooth), and 
the processor to: 
obtain a destination and a starting point from a user (see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determine a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
convert each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device); and
the nodes configured to indicate, one at a time, the plurality of turn by turn commands to the user by performing each respective haptic signature (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device, i.e. the signature is forwarded to [0113-0120] one or more vibratory nodes when appropriate for the alert and turn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of output of Moore et al. to include the determination of navigation commands via determination of turn by turn commands and using a separate mobile device, as taught by Gabbay, with the motivation of improving the user experience by providing integration with a smartphone interface and providing clear, understandable, and distinguished directional instructions (see Gabbay [0012, 0022, 0026]).

Regarding Claim 20, Moore et al. discloses the system of Claim 18, wherein the vibratory nodes are contained in a neck-worn housing (see [0020]), the neck-worn housing including:
(i) a back component (see Figures 1, 2, [0022] the “main unit” 102 or 302),
(ii) a first arm, wherein a proximal end of the first arm is connected to one end of the back component (see Figure 3A, [0066] a receptacle portion of the first connector 200), and a distal end of the first arm includes an electrical connector (see Figure 3A, [0066] pins of the connector), and
(iii) a second arm, wherein a proximal end of the second arm is connected to an end opposite to the one end of the back component (see Figure 3A, [0064] connector 202), and a distal end of the second arm includes an electrical connector (see Figure 3A, 3B, [0064, 0070] second connector with pins), wherein:
a first one of the vibratory nodes is detachably coupled with the first arm, and coupled electrically with the first arm via respective electrical connectors when detachably coupled to the first arm (see Figure 3A, [0069] a snap fit removable connection between main unit and vibration pod), and
a second one of the vibratory nodes is detachably coupled with the second arm, and coupled electrically with the second arm via respective electrical connectors when detachably coupled to the second arm (see [0097] there may be plural “output pods” and see Figures 1, 2, 3A, [0069], the vibration pods configured with the snap fit removable connector which are the arms of the main unit).


Moore et al. further discloses an alternative connection between pods including:
a magnet, the first and second pod detachably coupled magnetically via the magnets (see Figure 4D, [0089-0090] a connection from a pod using a magnet on each side of the interface), and coupling electrically when detachably coupled magnetically (see Figure 4D, [0089-0090]).

Moore et al. does not explicitly recite:
a distal end of the first arm includes a magnet.
a distal end of the second arm includes a magnet.
a first one of the vibratory nodes is detachably coupled magnetically via the respective magnets, and coupled electrically…. when detachably coupled magnetically.
a second one of the vibratory nodes is detachably coupled magnetically via the respective magnets, and coupled electrically… when detachably coupled magnetically.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the snap connection recited with regards to the vibration pods of Moore et al. could be modified to instead use a magnetic retention device, as is embodied in Moore et al. (Figure 4D, [0089-0090]) with regard to the camera pod, since each individual attachment mechanism and its function are shown in the prior art, albeit in separate pods, and the simple substitution of one known element for another would produce the predictable result of providing releasable attachment, with the motivation of further enhancing the modularity of the system by providing a common attachment system between all interfaces.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. See the office actions for related application 15/984,952 mailed 12/8/2020, 2/23/2021, 5/25/2021, and 11/10/2021 for particular details regarding relevant portions of the prior art documents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619